Citation Nr: 1242209	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-39 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as secondary to radiation exposure.

2.  Entitlement to service connection for a right leg melanoma, to include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the claimed disabilities.  The matter has since been transferred to the RO in St. Louis, Missouri.

Although the Veteran requested a hearing in his September 2010 VA Form 9, he subsequently withdrew that request in a November 2010 written statement.  Therefore, the Board will proceed.


FINDING OF FACT

1.  Colon cancer was not manifest during active service; colon cancer was not manifest within one year of service or as a result of ionizing radiation exposure; and it is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A right leg melanoma was not manifest during active service; it was not manifest within one year of service or as a result of ionizing radiation exposure; and it is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by military service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).

2.  A right leg melanoma was not incurred in or aggravated by military service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, he received complete notice regarding his claims for service connection.

B.  Duty to Assist

The Veteran's service treatment records, service personnel records, private treatment records, and lay statements have been associated with the claims file.  The Board notes that the Veteran was issued a DD-1141 Record of Occupational Exposure to Ionizing Radiation.  The Veteran had asserted that this record was incomplete, in that it did not reflect his period of service aboard the USS George Bancroft which began in January or February 1971.  See December 2009 Statement in Support of Claim.  However, as discussed below, the Veteran's service treatment records contain information pertaining to this period, and an August 2010 memorandum indicated that no further records were available.  Therefore, no further action to obtain outstanding records is necessary.

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claims.  However, the Board finds that the evidence, which does not reflect competent findings of a disability in service or radiation exposure in service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as overall weight of the evidence is against a finding that the Veteran was exposed to radiation in service.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The term "radiation-exposed veteran means" either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device (including OPERATION DOMONIC I); the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not have one of the presumptive diseases listed in 38 C.F.R. § 3.309(d)(2), the development procedures provided in 38 C.F.R. § 3.311 may apply if a veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2).

B.  Evidence and Analysis

Following the framework outlined above, the Board initially notes that the evidence does not demonstrate that the Veteran participated in a "radiation-risk activity" as defined by the regulations, and the Veteran has not made any such allegations.  Rather, the Veteran contends that he was exposed to ionizing radiation as a result of his service aboard naval vessels.  

The Veteran is claiming service connection for colon cancer and a melanoma, and his treatment records reflect diagnoses of both disabilities.  These conditions are also both radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Therefore, the pertinent question is whether the Veteran was exposed to ionizing radiation during service.  Unfortunately, the Veteran's DD-1141 does not reflect any such exposure.  This record reflects the Veteran had two periods of service on two different naval vessels.  The first period was from June 14, 1970 to September 21, 1970 on board the USS George Bancroft (SSBN-643).  The second period was from July 20, 1971 to October 20, 1971 on board the USS Henry Clay (SSBN-625).  In both instances, however, the record reflects 0.0 rem of ionizing radiation exposure.

Notably, the Veteran reported that he had an additional period of service aboard the USS George Bancroft beginning in January 1971 or February 1971.  This is not reflected on his DD-1141.  However, an entry in his service treatment records dated May 1971 specifically noted that the Veteran was exposed to 0.0 rem on board the USS George Bancroft.

In sum, the Veteran's records document no exposure to ionizing radiation during service.

In a June 2012 brief, the Veteran's representative argues that it is inconceivable to believe that the Veteran's exposure over the course of 3 documented patrols would be 0.0 rem across the board.  The representative and the Veteran both suggest that his dosimetric device in service was inoperative or faulty and did not record valid measurements.  The Veteran's representative requested that a dose estimate be obtained from the Naval Dosimetry Center (NDC).

However, in January 2009, the RO requested information regarding the Veteran's exposure from the NDC.  In the request, the RO included the Veteran's assigned vessels, duty description, dates of service, and other identifying information.  In a February 2009 response, the NDC indicated that their records also reflected 0.0 rem of exposure.  Their report noted that it would be prudent to compare their findings with the Veteran's official exposure record, such as his DD-1141.  In this case, the comparison yields identical findings.  Therefore, the Board finds the Veteran's DD-1141 and service treatment records to be an accurate assessment of his radiation exposure in service.  The Veteran's lay allegations of radiation exposure are not competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

As the record does not reflect exposure to ionizing radiation in service, service connection for colon cancer and melanoma secondary to radiation exposure is not warranted.

The Board has also considered whether the Veteran's disabilities may be attributable to service on a direct basis.  However, service treatment records do not reflect any complaints, treatment or diagnoses related to colon cancer or a right leg melanoma during service.  The Veteran underwent examinations in October 1968, December 1968, and August 1972.  No relevant abnormalities were noted.  The Veteran did report a history of cancer, tumor, growth, or cyst during his separation examination.  However, this appears to be related to treatment for a pilonidal cyst in January 1969.  The claims file does not reflect any findings related to the claimed disabilities in service or within one year of discharge, and the Veteran has not made any such assertions.  Therefore, service connection on a direct basis is not warranted.

The preponderance of the evidence is against finding that the Veteran colon cancer or a right leg melanoma etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.

ORDER

Service connection for colon cancer is denied.

Service connection for a melanoma of the right leg is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


